Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered October 4, 2002, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of shooting the complainant. The complainant, who testified for the prosecution at trial, was a habitual drug user and, at the time of the incident, was being treated with medication for schizophrenia. The People presented expert testimony indicating, however, that the complainant’s observation of the defendant shooting him was not a hallucination or delusion.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The trial court properly admitted evidence of the defendant’s other uncharged crimes (see People v Zimmerman, 212 AD2d 821, 822 [1995]; People v Linton, 166 AD2d 670, 671 [1990]).
The defendant’s remaining contentions are without merit. S. Miller, J.P., Luciano, Crane and Skelos, JJ., concur.